DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/21/2021 has been entered. Claims 1-11 and 13-20 remain pending in the application. Applicant’s amendments to the claims avoid claim interpretation.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1-3, 6-7, 9, 14-15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Falash U.S. Patent Application 20140186810 in view of Hiei U.S. Patent Application 20180118219, and further in view of Wang U.S. Patent Application 20180121767.
Regarding claim 1, Falash discloses a video processing apparatus for recreating a view of an enclosed area from the perspective of a user located within the area and having variably 
a video input port (video switch 149 and video combiner 159) for receiving a video feed from one or more cameras located within the enclosed area during the session (paragraph [0054]: provide to immersive station 3 the necessary training events. As the training proceeds, the various trainee sensors and input devices generally indicated at 13, e.g., eye-tracking, gaze or blink detection, neural detectors, touchscreens or other touch-based simulated control panel  or cockpit input/output devices (enclosed area)… and optionally detectors from which body position or posture may be detected, detect actions or conditions of the trainee; paragraph [0003]: a simulator station that emulates the actual vehicle, often accomplished using a dummy vehicle control panel with a simulated out-the-window scene visible to the trainee; paragraph [0117]: selectively displays either the OTW (out-the-window) imagery being rendered in real time by processors 157… or live video may also be supplied and displayed in this way as well via lesson processor #3); 
an input module (sensors and input devices) comprising one or more sensors located within the enclosed area for: capturing physiology data from the user during the session (paragraph [0054]: the various trainee sensors and input devices generally indicated at 13, e.g., eye-tracking, gaze or blink detection; paragraph [0072]: a biometric data having an indication of physiological effects of low stress or disinterest, such as blinking longer than usual, then additional complexity or difficulty is introduced into the ongoing training), 
one or more processors (processor), and provide the video feed for display (paragraph [0117]: selectively displays either the OTW (out-the-window) imagery being rendered in real time by processors 157… or live video may also be supplied and displayed in this way as well via lesson processor #3).

Hiei discloses detecting within the captured physiology data a variation separating a first period of the session during which the vision of the user is unaffected and a second period of the session during which the vision of the user is affected by one or more visual-perception inhibitors (paragraph [0026]: sensors to detect physiological state include but not limited to... wearable devices equipped to monitor physiological state such as FITBITTM… monitor the driver's physiological state such as fatigue, body temperature, heart rate, position; paragraph [0062]: In step S313, the driver state or behavior is compared to the baseline behavior of the driver... the driver may have an increased heart rate, may be drowsy, or happier relative to the driver's baseline behavior while the environmental driving conditions remain significantly unchanged. In such a case, a deviation from norm is detected (second period); norm is the first period). 
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine Falash’s to monitor physiology data as taught by Hiei, to help improve a driving quality of a human driver.
Falash as modified by Hiei discloses all the features with respect to claim 1 as outlined above. However, Falash as modified by Hiei fails to disclose selectively modify images from the video feed as a function of the one or more visual-perception inhibitors to generate a deteriorated video feed. 

Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine Falash and Hiei’s to generate deteriorate images as taught by Wang, to generate higher-quality output training images.

Regarding claim 2, Falash as modified by Hiei and Wang discloses the video processing apparatus of claim 1 further comprising a display module for displaying the deteriorated video feed (Wang’s paragraph [0035]: a single image captured at 30 fps video can be accurately simulated. This approach can be applied to an entire video to produce a lower frame rate version of the video that has simulated blur; Falash’s paragraph [0117]: selectively displays either the OTW (out-the-window) imagery being rendered in real time by processors 157… or live video may also be supplied and displayed in this way as well via lesson processor #3) and a storage for storing the deteriorated video feed (Falash’s paragraph [0048]: The LMS stores all the data, including videos and other information and media files used in the lessons; Falash’s teaching of storing all data can be combined with Hiei and Wang’s device, to store deteriorated video).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine Falash’s to monitor physiology data as taught by Hiei, to help 

Regarding claim 3, Falash as modified by Hiei and Wang discloses the video processing apparatus of claim 1 wherein the one or more visual-perception inhibitors comprise at least one of:
dizziness of the user; a partial blackout of the user; a higher than normal g-force on the user; fatigue; workload; stress; tunnel vision; a restricted field of view as a result of the user wearing glasses or contact lenses; or a restricted field of view or blurriness as a result of a prior eye defect or age (Wang’s paragraph [0035]: a single image captured at 30 fps video can be accurately simulated. This approach can be applied to an entire video to produce a lower frame rate version of the video that has simulated blur; Hiei’s paragraph [0026]: sensors to detect physiological state include but not limited to... wearable devices equipped to monitor physiological state such as FITBITTM… monitor the driver's physiological state such as fatigue, body temperature, heart rate, position; Falash’s paragraph [0072]: a biometric data having an indication of physiological effects of low stress or disinterest, such as blinking longer than usual, then additional complexity or difficulty is introduced into the ongoing training). 
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine Falash’s to monitor physiology data as taught by Hiei, to help improve a driving quality of a human driver; and combine Falash and Hiei’s to generate deteriorate images as taught by Wang, to generate higher-quality output training images.

Regarding claim 6, Falash as modified by Hiei and Wang discloses the video processing apparatus of claim 1, wherein generating the deteriorated feed comprises at least one of:
making the images or parts of the images blurry;

making the images shake; or increasing or decreasing the contrast of the images (Wang’s paragraph [0035]: a single image captured at 30 fps video can be accurately simulated. This approach can be applied to an entire video to produce a lower frame rate version of the video that has simulated blur). 
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine Falash’s to monitor physiology data as taught by Hiei, to help improve a driving quality of a human driver; and combine Falash and Hiei’s to generate deteriorate images as taught by Wang, to generate higher-quality output training images.

Regarding claim 7, Falash as modified by Hiei and Wang discloses the video processing apparatus of claim 1, wherein the one or more sensors comprise a measurement device and wherein at least one of the one or more visual-perception inhibitors is automatically measured from the user using the measurement (Hiei’s paragraph [0045]: One or more factors of the baseline behavior can be measured using the sensors 110). 
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine Falash’s to monitor physiology data as taught by Hiei, to help improve a driving quality of a human driver; and combine Falash and Hiei’s to generate deteriorate images as taught by Wang, to generate higher-quality output training images.

Regarding claim 9, Falash as modified by Hiei and Wang discloses the video processing apparatus of claim 1, wherein the system is an interactive flight simulator and the enclosed area is a cockpit of the flight simulator (Falash’s paragraph [0087]: The virtual objects are records 57 that define virtual controls, such as cockpit controls that are displayed in interactive viewing displays 8 so as to appear similar to the controls of the real vehicle that is 
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine Falash’s to monitor physiology data as taught by Hiei, to help improve a driving quality of a human driver; and combine Falash and Hiei’s to generate deteriorate images as taught by Wang, to generate higher-quality output training images.

Claim 14 recites the functions of the apparatus recited in claim 1 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 1 applies to the method steps of claim 14.

Regarding claim 15, Falash as modified by Hiei and Wang discloses the method of claim 14, further comprising displaying the deteriorated video feed on a display module (Wang’s paragraph [0035]: a single image captured at 30 fps video can be accurately simulated. This approach can be applied to an entire video to produce a lower frame rate version of the video that has simulated blur; Falash’s paragraph [0117]: selectively displays either the OTW (out-the-window) imagery being rendered in real time by processors 157… or live video may also be supplied and displayed in this way as well via lesson processor #3). 
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine Falash’s to monitor physiology data as taught by Hiei, to help improve a driving quality of a human driver; and combine Falash and Hiei’s to generate deteriorate images as taught by Wang, to generate higher-quality output training images.

Claim 17 recites the functions of the apparatus recited in claim 7 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 7 applies to the method steps of claim 17.

Claim 18 recites the functions of the apparatus recited in claim 9 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 9 applies to the method steps of claim 18.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Falash U.S. Patent Application 20140186810 in view of Hiei U.S. Patent Application 20180118219, in view of Wang U.S. Patent Application 20180121767, and further in view of Dobbins U.S. Patent Application 20090278917.
Regarding claim 8, Falash as modified by Hiei and Wang discloses all the features with respect to claim 7 as outlined above. However, Falash as modified by Hiei and Wang fails to disclose measuring an eye-level of the user and rotating the video feed in response to changes in the eye-level of the user.
Dobbins discloses measuring an eye-level of the user and rotating the video feed in response to changes in the eye-level of the user (paragraph [0034]: the simulation is 3D and full-scale, and the user's view can rotate throughout the simulation so that and the user becomes immersed in the simulation; paragraph [0052]: The method continues with capturing the head rotation information of a user by a motion capture system (step 92) and controlling the pan, tilt, and zoom of the video by the head rotation information of the user (step 93)). 
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine Falash, Hiei and Wang’s to rotate video feed as taught by Dobbins, to provide a immersive environment for evaluating a design through interaction, virtual training on a task, and validating a simulation with a life video.

Claim 4, 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Falash U.S. Patent Application 20140186810 in view of Hiei U.S. Patent Application 20180118219, in .
Regarding claim 4, Falash as modified by Hiei, Wang and Dobbins discloses the video processing apparatus of claim 1 wherein the one or more cameras have a video feed angle of view (Dobbins’ paragraph [0052]: The method continues with capturing the head rotation information of a user by a motion capture system (step 92) and controlling the pan, tilt, and zoom of the video by the head rotation information of the user (step 93)). However, Falash as modified by Hiei, Wang and Dobbins fails to disclose cropping the images considering an effective visual field of the user, the effective visual field being within the video-feed angle of view, wherein the effective visual field of the user is a possible field of view of the user or an actual field of view of the user. 
Border discloses cropping the images considering an effective visual field of the user, the effective visual field being within the video-feed angle of view, wherein the effective visual field of the user is a possible field of view of the user or an actual field of view of the user (paragraph [0371]: the field of view of the camera 6739 as shown by the light from the environment 6770 moves as the user moves their head so that images captured by the camera 6739 correspond to the area of the environment that the user is looking at; paragraph [0156]: FIG. 128 is an illustration of a captured image of the surrounding environment which can be a substantially larger field of view than the displayed image so that a cropped version of the captured image of the environment can be used for the alignment process).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine Falash, Hiei, Wang and Dobbins’ to crop visual field of the user as taught by Border, to ensure that the user experience is optimized.

Regarding claim 5, Falash as modified by Hiei, Wang, Dobbins and Border discloses the video processing apparatus of claim 4 further comprising a tangible or virtual toggle switch 
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine Falash, Hiei, Wang and Dobbins’ to crop visual field of the user as taught by Border, to ensure that the user experience is optimized.

Claim 16 recites the functions of the apparatus recited in claim 4 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 4 applies to the method steps of claim 16.

Claim 13, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Falash U.S. Patent Application 20140186810 in view of Hiei U.S. Patent Application 20180118219, in view of Wang U.S. Patent Application 20180121767, and further in view of Border U.S. Patent Application 20150205135.
Regarding claim 19, Falash as modified by Hiei and Wang discloses all the features with respect to claim 14 as outlined above. However, Falash as modified by Hiei and Wang fails to disclose at least one of the one or more cameras is located on a head of the user.
Border discloses at least one of the one or more cameras is located on a body part of the user or on a head of the user (paragraph [0521]: a camera in the head-worn display can be used to capture images of the surrounding environment that at least partly correspond to the see-through view provided to the user's eye). 


Regarding claim 13, Falash as modified by Hiei, Wang and Border discloses the video processing apparatus of claim 1, wherein the one or more sensors are further for automatically capturing movements of the user and moving at least one of the one or more cameras in response to the captured movements (Border’s paragraph [0371]: the field of view of the camera 6739 as shown by the light from the environment 6770 moves as the user moves their head so that images captured by the camera 6739 correspond to the area of the environment that the user is looking at). 
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine Falash, Hiei and Wang’s to capture visual field of the user as taught by Border, to ensure that the user experience is optimized.

Claim 20 recites the functions of the apparatus recited in claim 13 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 13 applies to the method steps of claim 20.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Falash U.S. Patent Application 20140186810 in view of Hiei U.S. Patent Application 20180118219, in view of Wang U.S. Patent Application 20180121767, and further in view of Lyren U.S. Patent Application 20150091780.
Regarding claim 10, Falash as modified by Hiei and Wang discloses all the features with respect to claim 1 as outlined above. However, Falash as modified by Hiei and Wang fails to disclose the system is an interactive hospital operating room simulator. 

Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine Falash, Hiei and Wang’s to simulate hospital operating room as taught by Lyren, to provide users with digital content that enhances a view of the real world including hospital operating room.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Falash U.S. Patent Application 20140186810 in view of Hiei U.S. Patent Application 20180118219, in view of Wang U.S. Patent Application 20180121767, and further in view of PYK U.S. Patent Application 20090271552.
Regarding claim 11, Falash as modified by Hiei and Wang discloses all the features with respect to claim 1 as outlined above. However, Falash as modified by Hiei and Wang fails to disclose the system is an interactive paramedic vehicle simulator or an interactive paramedic-related scene simulator. 
PYK discloses the system is an interactive paramedic vehicle simulator or an interactive paramedic-related scene simulator (paragraph [0023]: the computer can be integrated with a military vehicle, a police vehicle, a fire vehicle, a paramedic vehicle, or any other type of vehicle; PYK’s teaching of paramedic vehicle can be combined with Falash, Hiei and Wang’s to simulate paramedic vehicle).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine Falash, Hiei and Wang’s to simulate paramedic vehicle as taught by PYK, to facilitate enhanced use or different use of the computer, each computer can perform a wide variety of functions, increasing the functionality of such computers to reduce inventory, lower costs, and simplify logistics.

Response to Arguments

Applicant's arguments filed 4/21/2021, page 8 - 12, with respect to the rejection(s) of claim(s) 1 and 14 under 103, have been fully considered but they are not persuasive. (FP 7.37)

Applicant argues on page 9 and page 11-12 about Falash, Hiei and Wang is silent about (1) selectively modifying images from a video feed corresponding to a period of a session as a function of one or more visual-perception inhibitors to generate a deteriorated video feed and (2) providing the deteriorated video feed for display.
  
In reply, the argument is not persuasive, the rejection is based on Falash, Hiei and Wang combined. Falash discloses sensors to capture physiology data from physiological characteristics of the user (paragraph [0054]: the various trainee sensors and input devices generally indicated at 13, e.g., eye-tracking, gaze or blink detection; paragraph [0072]: a biometric data having an indication of physiological effects of low stress or disinterest, such as blinking longer than usual, then additional complexity or difficulty is introduced into the ongoing training); and 
providing the video feed for display (paragraph [0117]: selectively displays either the OTW (out-the-window) imagery being rendered in real time by processors 157… or live video may also be supplied and displayed in this way as well via lesson processor #3).
Hiei discloses detecting within the captured physiology data a variation separating a first period of the session during which the vision of the user is unaffected and a second period of the session during which the vision of the user is affected by one or more visual-perception inhibitors (paragraph [0026]: sensors to detect physiological state include but not limited to... wearable devices equipped to monitor physiological state such as FITBITTM… monitor the 
Wang discloses selectively modifying images from the video feed as a function of the one or more visual-perception inhibitors to generate a deteriorated video feed (paragraph [0035]: a single image captured at 30 fps video can be accurately simulated. This approach can be applied to an entire video to produce a lower frame rate version of the video that has simulated blur); Wang’s teaching of producing simulated motion blur from a sequence of source images can be combined with Falash and Hiei’s system, such that blur images can be created appropriately during second period when the user experiences fatigue and the vision of the user is affected by one or more visual-perception inhibitors.

Applicant argues on page 9-10 that Hiei is non-analogous art and Hiei is not reasonably pertinent to the particular problem with which the inventor is involved.

In reply, Falash is about a simulator station that emulates the actual vehicle for training in vehicle operation, Hiei is to provide performance feedback to a driver of a vehicle. Both references introduce capturing physiology characteristics of the user (driver) while driving, they are pertinent art and are properly combined.

Conclusion


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 571-272-7515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/YI YANG/
Examiner, Art Unit 2616